Pearson, J.
We cannot entertain the appeal. The defendants do not except to the judgment. It is just what they asked for — they are not “ dissatisfied therewith.” How can they appeal ?
It is only when both parties except to the judgment, as erroneous, that both have a ground tor appeal, as in the case of Devereux v Burgwin. The defendant excepted, because of error in not giving judgment in his favor; and the defendant excepted, because of error, in that he was not allowed interest upon the $1,000, for which he had judgment.
The appeal must be dismissed, arid the defendants will-pay the costs of appeal.
Per. Curiam. Judgment accordingly.